Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88539 Page 1 of 6



 1   Juanita R. Brooks, SBN 75934, brooks@fr.com
     Seth M. Sproul, SBN 217711, sproul@fr.com
 2   FISH & RICHARDSON P.C.
 3   12390 El Camino Real
     San Diego, CA 92130
 4   Telephone: (619) 678-5070 / Fax: (619) 678-5099
 5   Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
 6   Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
     FISH & RICHARDSON P.C.
 7   1000 Main Avenue, S.W., Suite 1000
     Washington, D.C. 20024
 8   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 9   William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
10   Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
     BOIES SCHILLER FLEXNER LLP
11   1401 New York Avenue, N.W.
     Washington, DC 20005
12   Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
13
     Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
14
     (Additional counsel listed below signature line)
15
                           UNITED STATES DISTRICT COURT
16
                         SOUTHERN DISTRICT OF CALIFORNIA
17
     IN RE:                            Case No. 3:17-CV-00108-GPC-MDD
18
     QUALCOMM LITIGATION,              [Consolidated with 3:17-CV-01010-GPC-MDD]
19
20                                     PLAINTIFF APPLE INC. AND THE CONTRACT
21                                     MANUFACTURERS’ NOTICE OF MOTION
                                       AND MOTION FOR DETERMINATION UNDER
22                                     RULE 44.1
23                                     Judge:      Hon. Gonzalo P. Curiel
24                                     Date:       March 28, 2019
                                       Time:       1:30 p.m.
25                                     Dept:       2D
26
27
28
Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88540 Page 2 of 6




 1         PLEASE TAKE NOTICE that on March 28, 2019, at 1:30 p.m., or as soon
 2   thereafter as the matter can be heard, in the courtroom of the Honorable Gonzalo P.
 3   Curiel, located at 221 West Broadway, San Diego, California, Plaintiff Apple Inc.
 4   will, and hereby does, move for an Order pursuant to this Court’s Local Rules
 5   granting Apple Inc. and the Contract Manufacturers’ Motion for Determination
 6   under Rule 44.1, on the grounds that French contract law may be interpreted to (1)
 7   apply a good faith obligation to the ETSI IPR Policy; (2) consider the circumstances
 8   of an IPR licensing disclosure to determine whether an IPR owner complies with
 9   Clause 4.1 of the ETSI IPR Policy; (3) apply a specific, heightened good faith
10   requirement under Clause 4.1 of the ETSI IPR Policy for IPR owners participating
11   in a standard; and (4) find the definition of “essential” is clear and unambiguous.
12         This motion is based on this Notice of Motion and Motion, the Memorandum
13   of Points and Authorities filed concurrently herewith, the Declaration of Benjamin
14   C. Elacqua and Exhibits thereto, and any and all other materials the Court deems
15   proper.
16
17   Dated: February 15, 2019       Respectfully submitted,
18                                  By: /s/ Benjamin C. Elacqua
                                       Juanita R. Brooks, SBN 75934, brooks@fr.com
19                                     Seth M. Sproul, SBN 217711, sproul@fr.com
                                       Fish & Richardson P.C.
20                                     12390 El Camino Real
                                       San Diego, CA 92130
21                                     Phone: 619-678-5070 / Fax: 619-678-5099
22                                      Ruffin B. Cordell, DC Bar No. 445801
                                        pro hac vice, cordell@fr.com
23                                      Lauren A. Degnan, DC Bar No. 452421
                                        pro hac vice, degnan@fr.com
24                                      Fish & Richardson P.C.
                                        The McPherson Building
25                                      901 15th Street, N.W., 7th Floor
                                        Washington, D.C. 20005
26                                      Phone: 202-783-5070 / Fax: 202-783-2331
27                                      Benjamin C. Elacqua, TX Bar No. 24055443
28                                      pro hac vice, elacqua@fr.com

                                                  1           Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88541 Page 3 of 6




 1                                 Fish & Richardson P.C.
                                   One Houston Center, 28th floor
 2                                 1221 McKinney
 3                                 Houston, TX 77010
                                   Phone: 713-654-5300 / Fax: 713-652-0109
 4                                 William A. Isaacson, DC Bar No. 414788
 5                                 pro hac vice, wisaacson@bsfllp.com
                                   Karen L. Dunn, DC Bar No. 1002520
 6                                 pro hac vice, kdunn@bsfllp.com
                                   BOIES SCHILLER FLEXNER LLP
 7                                 1401 New York Avenue, N.W.
                                   Washington, DC 20005
 8                                 Telephone: 202-237-2727
                                   Facsimile: 202-237-6131
 9                             Attorneys for Plaintiff and Counterclaim-Defendant
10                             Apple Inc.

11
12                             By: /s/ Jennifer J. Rho
                                  GIBSON DUNN & CRUTCHER, LLP
13                                Theodore J. Boutrous, Jr. (SBN 132099)
                                  tboutrous@gibsondunn.com
14                                Daniel G. Swanson (SBN 116556)
                                  dswanson@gibsondunn.com
15                                Jason C. Lo (SBN 219030)
                                  jlo@gibsondunn.com
16                                Jennifer J. Rho (SBN 254312)
                                  jrho@gibsondunn.com
17                                Melissa Phan (SBN 266880)
                                  mphan@gibsondunn.com
18                                333 South Grand Avenue
                                  Los Angeles, CA 90071
19                                Telephone: (213) 229-7000
                                  Facsimile: (213) 229-7520
20
                                    Cynthia E. Richman (Pro Hac Vice)
21                                  (DC Bar No. 492089)
                                    crichman@gibsondunn.com
22                                  1010 Connecticut Avenue, N.W.
                                    Washington, DC 20036
23                                  Telephone: (202) 955-8500
                                    Facsimile: (202) 467-0539
24
                               Attorneys for Defendants, Counterclaimants, and
25                             Third-Party Plaintiffs, COMPAL ELECTRONICS,
                               INC., FIH MOBILE LTD., HON HAI PRECISION
26                             INDUSTRY CO., LTD., PEGATRON CORPORATION,
                               WISTRON CORPORATION
27
28
                                            2         Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88542 Page 4 of 6



                                    HUGH F. BANGASSER (Pro Hac Vice)
 1                                  hugh.bangasser@klgates.com
                                    CHRISTOPHER M. WYANT (Pro Hac Vice)
 2                                  chris.wyant@klgates.com
                                    J. TIMOTHY HOBBS (Pro Hac Vice)
 3                                  tim.hobbs@klgates.com
                                    K&L GATES LLP
 4                                  925 Fourth Avenue, Suite 2900
                                    Seattle, Washington 98104
 5                                  Telephone: +1 206 623 7580
                                    Facsimile: +1 206 370 6371
 6
                               Attorneys for Defendant, Counterclaimant, and Third-
 7                             Party Plaintiff Wistron Corporation
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3         Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88543 Page 5 of 6



                                  FILER’S ATTESTATION
 1
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 2
     Policies and Procedures of the United States District Court of the Southern District
 3
     of California, I certify that authorization for the filing of this document has been
 4
     obtained from each of the other signatories shown above and that all signatories
 5
     have authorized placement of their electronic signature on this document.
 6
 7   Dated: February 15, 2019                Benjamin C. Elacqua
 8                                           Benjamin C. Elacqua
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4          Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 850 Filed 02/15/19 PageID.88544 Page 6 of 6




 1                             CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true and correct copy of the above and
 2
     foregoing document has been served on February 15, 2019 to all counsel of record
 3
     who are deemed to have consented to electronic service via the Court’s CM/ECF
 4
     system per Civil Local Rule 5.4. Any other counsel of record will be served by
 5
     electronic mail, facsimile and/or overnight delivery.
 6
           Executed on February 15, 2019, at Houston, Texas.
 7
 8
                                         /s/ Benjamin C. Elacqua
 9                                          Benjamin C. Elacqua
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5          Case No. 3:17-CV-00108-GPC-MDD
